Citation Nr: 1511692	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-32 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for bilateral hearing loss for the period prior to February 10, 2013.  

2.  Entitlement to an initial rating higher than 60 percent for bilateral hearing loss for the period from February 11, 2013 to November 14, 2013.  

3.  Entitlement to an initial rating higher than 80 percent for bilateral hearing loss for the period beginning from November 15, 2013.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The July 2009 RO decision granted service connection and a 50 percent rating for bilateral hearing loss, effective August 31, 2006.  

The March 2010 RO decision denied a claim for a TDIU.  The RO also continued a 50 percent rating for the Veteran's service-connected bilateral hearing loss at that time.  

An April 2013 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss to 60 percent, effective February 11, 2013.  Additionally, a January 2014 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss to 80 percent, effective November 15, 2013.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  New VA Examination - Hearing Loss

The Veteran was last afforded a VA audiological examination in November 2013.  The diagnoses were sensorineural hearing loss (in the frequencies of 500 to 4000 Hertz) in right ear and the left ear.  Since that examination, at an October 2014 Board videoconference hearing, the Veteran specifically testified that his bilateral hearing loss had worsened since the November 2013 VA audiological examination.  

Additionally, the Veteran has received treatment for service-connected bilateral hearing loss subsequent to the November 2013 VA audiological examination.  A December 2014 audiological report from H. I. Guerra, an audiologist at the East Valley Hearing Center, showed possible worsening of the Veteran's bilateral hearing loss.  

The Board observes that this record appears to raise a question as to the current severity of the Veteran's service-connected bilateral hearing loss.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

B.  New VA Examination - TDIU

The November 2013 VA audiological examination report (noted above) included a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran was last employed in 2006 in an engineering position and that he stated that he worked in a quiet setting.  It was noted that the Veteran reported that in conference rooms, he would need to sit in the middle of the room and that it was very difficult for him to hear on conference calls.  The examiner stated that despite the degree of the Veteran's hearing loss and diminished speech recognition, an environment with minimal ambient noise where he could utilize face to face communication would be beneficial.  The examiner commented that the Veteran's current hearing loss would not prevent him from securing and maintaining gainful employment.  

A November 2013 VA psychiatric examination report also included a finding that given the Veteran's current impairments due to his adjustment disorder, there was no reason that he could not establish or maintain substantially gainful employment.  

The Board notes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities without such an opinion.  See Floore v. Shinseki, 26 Vet. App. 376, (2013) (J. Bartley, concurring)).  The Board is of the view that such an examination is needed.  38 C.F.R. § 3.159 (2014).  

C.  Outstanding Medical Records

Prior to arranging the VA examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

In this regard, a February 2011 VA audiology note indicated that the Veteran was seen for audiological and hearing aid evaluations.  The examiner reported that an otoscopic examination revealed bilateral clear ear canals.  The examiner stated that audiological testing showed bilateral moderate to profound sensorineural hearing loss.  It was noted that speech recognition was good, bilaterally, and that the Veteran was a candidate for binaural amplification.  The examiner indicated that the "audiogram display" was in the "Tools" section of the Veteran's Computerized Patient Record System (CPRS).  The Board observes that the audiogram mentioned by the examiner is not of record.  As the actual audiological results are pertinent to the Veteran's claims, such report should be obtained.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:  

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This should include a copy of the February 2011 VA audiogram results referred to in the February 2011 VA audiology note.  

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  After completing all development set forth in paragraphs 1-3 above, arrange for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected bilateral hearing loss.  The relevant information in the claims file, including all electronic files, should be provided to the examiner for review.  

Accordingly, all indicated tests should be conducted and all signs and symptoms of the service-connected bilateral hearing loss should be reported in detail.  Also, the examiner is asked to fully describe the functional effects of the Veteran's hearing loss.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all development set forth in paragraphs 1-3 above, arrange for a VA examination by an appropriate medical professional to ascertain the current severity of his service-connected disabilities, to include the functional effects of his combined service-connected disabilities at work or a work-like setting.  The relevant information in the claims file, including in the electronic folders, should be provided to the examiner for review. 

Accordingly, the examiner is asked to describe the current impairment of each service-connected disability.   

In doing so, the examiner is asked focus on the functional effects of these impairments, both individually and cumulatively, as it concerns his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments in a work or work-like setting on such work activities as sitting, standing, walking, lifting, carrying, pushing and pulling, and communicating verbally or in writing.  

Please articulate the reasoning underpinning all medical opinions. That is, (1) identify what facts and information support your opinion, and (2) explain how the facts and information justify your opinion.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  Undertake any further action needed as a consequence of the development completed above, and then readjudicate the remanded issues with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, include whether either issue should be referred for extraschedular consideration.

If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




